Exhibit 10.1

 

Amendment to

Dominion Resources, Inc.

Stock Accumulation Plan for Outside Directors

 

Effective as of December 31, 2004

 

1. Effective December 31, 2004 (the “Plan Freeze Date”):

 

  (a) An Outside Director who has not already been vested in whole or in part in
his or her Stock Unit Account as of the Plan Freeze Date, shall not be vested
in, or be entitled to payment of, any amount in that Stock Unit Account after
the Plan Freeze Date and any such amount shall be forfeited to the Dominion
Resources, Inc. Stock Accumulation Plan for Outside Directors (the “Plan”).
Outside Directors who have been vested in whole or in part in their Stock Unit
Account on or before the Plan Freeze Date shall not be affected.

 

  (b) An Outside Director who has not already been vested in his or her Dividend
Account as of the Plan Freeze Date shall not be vested in, or be entitled to
payment of, any amount in that Dividend Account after the Plan Freeze Date and
any such amount shall be forfeited to the Plan. Outside Directors who have been
vested in whole or in part in their Dividend Accounts on or before the Plan
Freeze Date shall not be affected.

 

2. Notwithstanding Section 6(c) of the Plan to the contrary, the final election
by an Outside Director prior to the Plan Freeze Date shall govern the method and
timing of payments for all Stock Units awarded under the Plan. If by the Plan
Freeze Date, an Outside Director has not elected the method in which the
Accounts are to be paid, the Accounts will be paid in a single lump sum payment.
Any payment to a beneficiary of an Outside Director shall be a single lump sum
payment.

 

3. The vested portions of an Outside Director’s Accounts, shall be distributed
to the Outside Director only upon the Outside Director’s Cessation of Service as
described in Subsections 7(a) and (b) of the Plan and, after the Plan Freeze
Date, no election may be made under Subsection 7(c) of the Plan to receive
distributions prior to Cessation of Service.

 

4. Notwithstanding any provisions of the Plan to the contrary, the time or
schedule for any payment under the Plan may not be accelerated under any
circumstances.



--------------------------------------------------------------------------------

5. For the purposes of the Plan and this amendment, the term “Cessation of
Service” is intended to have the same meaning as the term “Separation from
Service” as defined under Code Section 409A and the related regulations.
Additionally, the terms “Change of Control” and “Disability” shall have the same
meanings as such terms are given under Code Section 409A. All other capitalized
terms not defined in this amendment, shall have the same meanings as set forth
in the Plan.

 

6. Except as provided herein, all other terms and conditions of the Plan shall
continue in full force and effect.

 

7. The Plan is being amended with the intent that the amendments shall not
constitute a material modification for purposes of Section 885(d)(2) of Public
Law No. 108-357, the American Jobs Creation Act of 2004. If any portion of this
amendment is determined to be a material modification for that purpose, that
portion of the amendment shall be null and void. All provisions of this
amendment and the Plan shall be read and interpreted to be consistent with the
intent of this amendment.

 

2